            Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 1 of 27



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOS SOUROVELIS, et al.,                    :     CIVIL ACTION
                                                :     No. 14-4687
                  Plaintiffs,                   :
                                                :
           v.                                   :
                                                :
CITY OF PHILADELPHIA, et al.,                   :
                                                :
                  Defendants.                   :

                                  M E M O R A N D U M


EDUARDO C. ROBRENO, J.                                      JANUARY 27, 2021


Table of Contents

I. BACKGROUND .............................................................. 3
 A.         Factual Background and Procedural History ........................... 3
 B.         The Proposed Class Action Settlement ................................ 6
      1.    The Class ........................................................... 6
      2.    The Proposed Terms of the Consent Decree ............................ 7
II.    DISCUSSION............................................................ 10
 A.         Whether Class Certification Is Proper .............................. 11
      1.    Rule 23(a) Factors ................................................. 12
       a.       Numerosity ....................................................... 12
       b.       Commonality ...................................................... 13
       c.       Typicality ....................................................... 14
       d.       Adequacy of Representation ....................................... 15
      2.    Rule 23(b)(2) Factors .............................................. 17
      3.    Whether Notice to the Class Members Was Reasonable ................. 18
 B.         Whether the Proposed Settlement Is Fair ............................ 19
      1.    The Girsh Factors .................................................. 22
       a.       The Complexity, Expense, and Likely Duration of the Litigation ... 22
       b.       The Reaction of the Class to the Settlement ...................... 22
       c.       The Stage of the Proceedings and the Amount of Discovery Completed 23
       d.       The Risks of Establishing Liability .............................. 23
       e.       The Risks of Maintaining the Class Action Through Trial .......... 24
      2.    The Relevant Prudential Factor ..................................... 24
          Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 2 of 27



     a.    Whether the Provisions for Attorneys’ Fees Are Reasonable ........ 24
   3.     The Rule 23(e)(2) Factors .......................................... 25
     a.    Whether the Class Representatives and Class Counsel Have Adequately
           Represented the Class ............................................ 25
     b.    Whether the Proposal Was Negotiated at Arm’s Length .............. 25
     c.    Whether the Relief Provided for the Class Was Adequate ........... 26
     d.    Whether the Proposal Treats Class Members Equitably Relative to Each
           Other ............................................................ 26
III. CONCLUSION............................................................ 27



        This is a case about long standing policies and procedures

of the City of Philadelphia, the Office of the District

Attorney, and the Court of Common Pleas of Philadelphia County

concerning the adjudication and execution of civil forfeitures.

The Court found those policies and procedures, as alleged by the

Plaintiffs and taken to be true, to be unconstitutional and to

have caused harm to Plaintiffs. Plaintiffs seek class

certification, injunctive relief, and monetary compensation.

After substantial discovery and motion practice and with the

help of a court appointed facilitator, the parties have reached

agreement as to class certification, the implementation of

structural and administrative changes in the manner in which

civil forfeiture proceedings are conducted by the District

Attorney and the Court of Common Pleas, and an amount of money

sufficient to fairly compensate the victims of the

unconstitutional practices.

              Presently before the Court is “Plaintiffs’ Consent

Motion and Memorandum in Support of Final Approval of Class

                                         2
        Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 3 of 27



Certification and Consent Decree on the Courtroom Claims.” This

settlement will resolve Plaintiffs’ four “Courtroom Claims” (the

Third, Fourth, Sixth, and Seventh Claims for Relief). There is a

second consent decree involving the Fifth and Sixth Claims for

Relief that concerns monetary awards and restitution (the

“Restitutionary Claims”) and which is the subject of a separate

memorandum issued on this day. Finally, there is a separate

order containing findings and granting an award of attorneys’

fees.

             For the reasons that follow, the Court will grant the

motion, certifying the class and approving the proposed class

action settlement.


I.   BACKGROUND

     A.     Factual Background and Procedural History

            Four residents of the city of Philadelphia

(“Plaintiffs”) filed their suit on August 11, 2014 on behalf of

all real and personal property owners whose property has been

subject to civil-forfeiture proceedings in Philadelphia.

Plaintiffs sued the City of Philadelphia, the District

Attorney’s Office, and the First Judicial District of

Pennsylvania (together referred to as the “Defendants”) 1 alleging


1    Although each of the Defendants acted separately and
independently of each other and consequently not all conduct
found to be unconstitutional applies to all Defendants, for the
sake of clarity, this memorandum refers to “Defendants” jointly

                                      3
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 4 of 27



that the forfeiture proceedings used in Philadelphia violated

constitutional due process guarantees. Plaintiffs allege that

the Defendants utilized “robo-forfeiture” practices involving

issuing large amounts of generic forfeiture complaints which

resulted in the seizure of more than 1,200 houses, 3,500

vehicles, and $50 million in cash over thirteen years.

Plaintiffs allege that, instead of being able to challenge the

forfeitures before a judge, they were forced to plead their case

before prosecutors from the District Attorney’s Office, the very

individuals who had issued the complaints. Plaintiffs further

allege that instead of the forfeiture assets being used to help

communities combat drugs (the professed goal of the forfeiture

program), the Defendants used the funds to pay themselves and to

pay for substantial purchases outside of City Council

appropriations, creating significant conflicts of interest. The

Court found that the Plaintiff had stated a cause of action and

that, as alleged, the Defendants’ conduct, policies, and

procedures were unconstitutional. See Sourovelis v. City of

Phila., 246 F. Supp. 3d 1058 (E.D. Pa. 2017); Sourovelis v. City

of Phila., 103 F. Supp. 3d 694 (E.D. Pa. 2015).




regardless of which Defendant engaged in the unconstitutional
conduct, except where specific reference to the District
Attorney’s Office is relevant and helpful.

                                    4
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 5 of 27



          After nearly six years of litigation during which the

parties engaged in significant motion practice including three

motions to dismiss, two motions to compel, and a motion for

preliminary injunction, and after the certification of one

subclass, a court-approved settlement of two counts in November

2015, and the negotiation of the current proposed settlement,

the Court preliminarily certified the two classes at issue and

preliminarily approved the Consent Decree on April 30, 2019

after a hearing.

          Thereafter, notice was provided to the class members

as dictated by the Court, including posting the notice on a

purpose-specific website and on the respective websites of class

counsel and the Defendants, and sending individualized notices

to more than 34,000 potential class members to the most up-to-

date addresses available. By December 6, 2019, the deadline for

objections, only nine objections had been filed, none of which

mentioned the terms of this Consent Decree (instead they

concerned the second consent decree regarding the monetary

claims, which is discussed in a separate memorandum).

          On October 14, 2020, the Court held a final fairness

hearing. The Court granted the opportunity for all present to

comment, but only counsel and the parties’ witnesses spoke.

Ultimately, there were no written or oral objections to the

proposed class action and settlement of the Courtroom Claims.

                                    5
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 6 of 27



          For the claims at issue in this memorandum, Plaintiffs

seek only injunctive and declaratory relief. 2 Regarding the

claims: the Third Claim for Relief challenges Defendants’

alleged failure to provide property owners with a prompt post-

deprivation hearing to contest the seizure of their property

pending an ultimate hearing on the merits. The Fourth Claim for

Relief challenges Defendants’ repeated “relisting” of forfeiture

proceedings, which allegedly forced property owners to appear

repeatedly at proceedings or else risk default judgment. The

Sixth Claim for Relief challenges prosecutorial control of

forfeiture proceedings in Philadelphia. The Seventh Claim for

Relief challenges Defendants’ other alleged due-process

violations in administering the forfeiture proceedings.

     B.   The Proposed Class Action Settlement

          The terms of the proposed class action settlement are

set forth in the “Proposed Consent Decree on Plaintiffs’ Claims

for Injunctive Relief Regarding Courtroom Claims” (“Consent

Decree”). Mot. Ex. A, ECF No. 326-1. The basic terms are

outlined below.

          1.      The Class

          There are two class definitions for these claims:

2         In addition to injunctive and declaratory relief, the
Sixth Claim for Relief seeks monetary restitution. This aspect
of the Sixth Claim will be discussed in the second memorandum.
This memorandum will only deal with the non-monetary aspects of
this claim.

                                    6
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 7 of 27




     For purposes of the Third, Fourth, and Seventh Claims
     for Relief in the Second Amended Complaint, the
     settlement class shall consist of: All persons holding
     legal title to or otherwise having a legal interest in
     real or personal property:

          (i) which     was    the  subject   of    civil-
          forfeiture or return-of-property proceedings as
          of August 11, 2012; or

          (ii) which had been seized on or after August 11,
          2012; or

          (iii) which was or will be the subject of a
          forfeiture petition or a return-of-property, or
          related   proceeding in  the  Court  of   Common
          Pleas of Philadelphia County on or after August
          11, 2012.

     For purposes of the Sixth Claim for Relief in the Second
     Amended Complaint, the settlement class shall consist
     of: All persons receiving a notice directing them to
     appear in, or who appeared in, Courtroom 478 for
     forfeiture, return-of-property, or related proceedings
     from August 11, 2012 until January 6, 2016.

     Id. at 12.

          2.      The Proposed Terms of the Consent Decree

          For the Third Claim for Relief, which challenges

Defendants’ alleged failure to provide property owners with a

prompt post-deprivation hearing, the Consent Decree provides

individuals going forward with the opportunity to contest the

basis for the property seizure. Under the Consent Decree,

claimants can file a “Motion for Release of Seized Property

Pending the Conclusion of Forfeiture Proceedings” at any time

after law enforcement’s seizure of their property, including


                                    7
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 8 of 27



during the pendency of civil-forfeiture proceedings. The

Defendants will post a form version of this motion on their

website and send a copy alongside their forfeiture petitions. A

hearing on such a motion will be heard within ten days of its

filing. Even without filing a motion, the Consent Decree

provides that Defendants cannot retain seized property for more

than 90 days without good cause. The Consent Decree also enjoins

the Defendants from seizing property unless the owner has the

option of receiving a prompt and meaningful post-deprivation

hearing.

           For the Fourth Claim for Relief, which challenges

Defendants’ repeated “relisting” of forfeiture proceedings, the

Consent Decree protects property owners from unilateral

relisting of hearings and from default judgment in a number of

ways, including: (1) improving procedures for identifying

potential claimants; (2) imposing timing requirements on service

of process; (3) creating safeguards against default judgment,

including requiring judicial approval, and providing for

continuances and extensions if needed by claimants; (4) imposing

thresholds for seizures and forfeitures of cash and prohibiting

seizures and forfeiture of property (besides per se contraband)

for “[s]imple [d]rug [p]ossession” offenses; and (5) enjoining

the practices challenged by Plaintiffs’ Fourth Claim for Relief.




                                    8
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 9 of 27



          Regarding the Sixth Claim for Relief, which challenges

prosecutorial control of forfeiture proceedings, the Consent

Decree requires that a Court of Common Pleas judge preside over

the post-seizure hearing or forfeiture trial. Moreover, only

judges are authorized to take dispositive action with respect to

forfeiture proceedings and all settlement agreements must be

approved by a judge. Finally, the Consent Decree enjoins

Defendants from conducting forfeiture proceedings unless before

a neutral arbiter.

          Regarding the Seventh Claim for relief, which

challenges additional due-process violations, the Consent Decree

changes the forfeiture-administration procedures to conform to

constitutional requirements and remedy the challenges raised in

the Seventh Claim. These changes include adding multiple notice

and informational requirements regarding forfeitures to affected

property owners; limiting common-law forfeiture solely to

forfeiture of per se contraband; adding safeguards against self-

incrimination; enjoining the Defendants from requiring property

owners to affirmatively prove their innocence in forfeiture

proceedings; and requiring the use of the Pennsylvania Rules of

Civil Procedure.

          The Consent Decree also imposes reporting obligations

on Defendants to the Plaintiffs and allows Plaintiffs to monitor

Defendants’ compliance for at least eighteen months. The Court

                                    9
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 10 of 27



will retain jurisdiction over the Courtroom Claims for those

eighteen months with the ability to extend the term of

jurisdiction based on a finding of substantial noncompliance.

           The Consent Decree also provides for an award of

attorneys’ fees and expenses of $2,630,000 and $2,500 incentive

awards for each of the four named Plaintiffs. The reasonableness

of the attorneys’ fees will be the subject of a separate order.


II.   DISCUSSION

           Under Federal Rule of Civil Procedure 23(e), the

settlement of a class action requires court approval. Fed. R.

Civ. P. 23(e)(2). A district court may approve a settlement

agreement “only after a hearing and only on finding that it is

fair, reasonable, and adequate.” Id. The factual determinations

necessary to make Rule 23 findings must be made by a

preponderance of the evidence. In re Hydrogen Peroxide Antitrust

Litig., 552 F.3d 305, 320 (3d Cir. 2008). “The decision of

whether to approve a proposed settlement of a class action is

left to the sound discretion of the district court.” In re

Prudential Ins. Co. Am. Sales Prac. Litig. Agent Actions, 148

F.3d 283, 299 (3d Cir. 1998) (quoting Girsh v. Jepson, 521 F.2d

153, 156 (3d Cir. 1975)).

           The Court must also certify the settlement class.

While the exact process a district court should follow when



                                    10
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 11 of 27



presented with a settlement class is not prescribed by Rule 23,

under Third Circuit law, the court must determine that the

settlement class meets the requirements for class certification

under Rule 23(a) and (b), and must separately determine that the

settlement is fair to that class under Rule 23(e). In re Nat’l

Football League Players Concussion Inj. Litig., 775 F.3d 570,

581 (3d Cir. 2014); In re Gen. Motors Corp. Pick-Up Truck Fuel

Tank Prods. Liab. Litig., 55 F.3d 768, 778 (3d Cir. 1995)

(providing that settlement class status “should not be sustained

unless the record establishes, by findings of the district

judge, that the [ ]requisites of [ ] Rule [23(a) and (b)] are

satisfied”).

     A.   Whether Class Certification Is Proper

          At the final fairness stage, the court must undertake

a “rigorous analysis” as to whether class certification is

appropriate. In re Nat’l Football League, 775 F.3d at 582-83,

586. Under Rule 23(a), Plaintiffs must demonstrate that: (1) the

class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to

the class; (3) the claims or defenses of the representative

parties are typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately

protect the interests of the class. Fed. R. Civ. P. 23(a).




                                   11
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 12 of 27



            Rule 23(b)(2), under which Plaintiffs seek class

certification for this Consent Decree, requires that “the party

opposing the class has acted or refused to act on grounds that

apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the

class as a whole.” Fed. R. Civ. P. 23(b)(2). “[T]he key to the

(b)(2) class is the indivisible nature of the injunctive or

declaratory remedy warranted--the notion that the conduct is

such that it can be enjoined or declared unlawful only as to all

of the class members or as to none of them.” Shelton v. Bledsoe,

775 F.3d 554, 561 (3d Cir. 2015) (internal quotation marks

omitted).

     [F]or certification of a 23(b)(2) class seeking only
     declaratory or injunctive relief, a properly defined
     “class” is one that: (1) meets the requirements of Rule
     23(a); (2) is sufficiently cohesive under Rule 23(b)(2)
     and our guidance in Barnes [v. Am. Tobacco Co.], 161
     F.3d [127,] 143 [3d Cir. 1998)]; and (3) is capable of
     the type of description by a “readily discernible,
     clear, and precise statement of the parameters defining
     the class,” as required by Rule 23(c)(1)(B) and our
     discussion in Wachtel [ex rel. Jesse v. Guardian Life
     Ins. Co. of Am.], 453 F.3d [179,] 187 [(3d Cir. 2006]).
     No additional requirements need be satisfied.

Id. at 563. 3

            1.   Rule 23(a) Factors

                 a.   Numerosity


3         As a result, the Third Circuit’s ascertainability
requirement is not applicable in a Rule 23(b)(2) case. Shelton,
775 F.3d at 563.

                                    12
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 13 of 27



          Rule 23(a)(1) requires that the class be “so numerous

that joinder of all members is impracticable.” Fed. R. Civ. P.

23(a)(1). No minimum number of plaintiffs is required to

maintain a suit as a class action, but generally if the named

plaintiff demonstrates that the potential number of plaintiffs

exceeds forty, the numerosity prong has been met. Stewart v.

Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001).

          Numerosity is easily satisfied here since the proposed

settlement class has thousands of members.

                b.   Commonality

          Rule 23(a)(2) requires a showing of the existence of

“questions of law or fact common to the class.” Fed. R. Civ. P.

23(a)(2). This commonality element requires that the plaintiffs

“share at least one question of fact or law with the grievances

of the prospective class.” Rodriguez v. Nat’l City Bank, 726

F.3d 372, 382 (3d Cir. 2013) (quoting Baby Neal v. Casey, 43

F.3d 48, 56 (3d Cir. 1994)). To satisfy the commonality

requirement, class claims “must depend upon a common contention

. . . of such a nature that it is capable of classwide

resolution--which means that determination of its truth or

falsity will resolve an issue that is central to the validity of

each one of the claims in one stroke.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011).




                                   13
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 14 of 27



           The claims at issue share common questions of law,

including whether each of the challenged policies and practices

violated due process. Each of these claims also presents a

common question of fact. For the Third Claim for Relief, it is

whether Defendants have a policy and practice of failing to

provide prompt post-seizure hearings to individuals whose

property has been seized. For the Fourth Claim for Relief, it is

whether Defendants have a policy and practice of repeatedly

relisting forfeiture actions and requiring property owners to

make monthly court appearances, each of which increase the risk

of a default judgment. For the Sixth Claim for Relief, it is

whether Defendants have a policy and practice of having

assistant district attorneys control forfeiture proceedings in

Courtroom 478. For the Seventh Claim for Relief, it is whether

the procedures governing administration of forfeiture and seized

property cases deprive property owners of due process.

           Thus, the commonality requirement is met.

                 c.   Typicality

           Rule 23(a)(3) requires that the class representatives’

claims be “typical” of the claims of the class. Fed. R. Civ. P.

23(a)(3). The typicality inquiry is “intended to assess whether

the action can be efficiently maintained as a class and whether

the named plaintiffs have incentives that align with those of

absent class members so as to assure that the absentees’

                                    14
      Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 15 of 27



interests will be fairly represented.” Baby Neal, 43 F.3d at 57.

Where claims of the representative plaintiffs arise from the same

alleged wrongful conduct on the part of the defendant, the

typicality prong is satisfied. In re Warfarin Sodium Antitrust

Litig., 391 F.3d 516, 532 (3d Cir. 2004). The typicality

threshold is low. Seidman v. Am. Mobile Sys., Inc., 157 F.R.D.

354, 360 (E.D. Pa. 1994).

           This element is satisfied because each of the Named

Plaintiffs, like the other class members, experienced the

policies and practices that these claims challenge. Moreover,

each of the claims at issue rests on the same legal theories as

the unnamed class members’ claims.

                 d.   Adequacy of Representation

           Rule 23(a)(4) requires representative parties to

“fairly and adequately protect the interests of the class.” Fed.

R. Civ. P. 23(a)(4). This requirement “serves to uncover

conflicts of interest between the named parties and the class

they seek to represent.” Amchem Prods., Inc. v. Windsor, 521

U.S. 591, 625 (1997). The Third Circuit applies a two-prong test

to assess the adequacy of the proposed class representatives.

First, the court must inquire into the “qualifications of the

counsel to represent the class,” and second, it must assess

whether there are “conflicts of interest between named parties




                                    15
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 16 of 27



and the class they seek to represent.” In re Prudential, 148

F.3d at 312 (internal quotation marks omitted).

          Regarding the qualifications of counsel, Fed. R. Civ.

P. 23(g) provides that, in appointing class counsel, the court

must consider: (1) the work counsel has done in identifying or

investigating potential claims in the action; (2) counsel’s

experience in handling class actions, other complex litigation,

and the types of claims asserted in the action; (3) counsel’s

knowledge of the applicable law; and (4) the resources that

counsel will commit to representing the class.

          As it concluded during the preliminary approval

process, the Court again concludes that Plaintiffs’ counsel, the

Institute for Justice and local counsel David Rudovsky, have

substantial experience litigating forfeiture class actions

nationwide and possess sufficient knowledge regarding the

relevant law. Counsel have also performed a substantial amount

of work in the case and have committed extensive resources

without seeking interim payment. Specifically, counsel have,

inter alia, performed extensive pre-filing investigations,

including multiple interviews of potential plaintiffs; conducted

legal research regarding various procedural and substantive

issues; researched, drafted, and amended the complaint; opposed

three motions to dismiss; achieved certification of a Rule

23(b)(2) class with respect to injunctive and declaratory relief

                                   16
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 17 of 27



for Claim Five; conducted extensive discovery, including

deposing five city officials; prepared and filed two motions to

compel the production of discovery; participated in several

settlement discussions, including an all-day session with a

court-approved facilitator 4; and successfully navigated the

preliminary approval process.

          Second, the Named Plaintiffs’ interests are

coextensive with, and not antagonistic to, the interests of the

class since they all raise the same claims and seek the same

injunctive and declaratory relief. The Court concludes that

there are no conflicts of interest between the Named Plaintiffs

and the class such that the adequacy of representation

requirement is met.

          In sum, Plaintiffs have demonstrated compliance with

each of the Rule 23(a) prerequisites for class certification.

          2.    Rule 23(b)(2) Factors

          As provided, Rule 23(b)(2) requires that “the party

opposing the class has acted or refused to act on grounds that

apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the


4         Mark A. Aronchick, a Philadelphia-based attorney
experienced in class actions and commercial litigation, and also
knowledgeable of local conditions and culture, was appointed by
the Court with the consent of the parties as facilitator. To Mr.
Aronchick goes the appreciation of the Court for helping the
parties reach an agreement in this case.

                                   17
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 18 of 27



class as a whole.” Fed. R. Civ. P. 23(b)(2). A class under Rule

23(b)(2) is proper if it: (1) meets the requirements of Rule

23(a); (2) is sufficiently cohesive under Rule 23(b)(2); and (3)

is capable of being described in a readily discernible, clear,

and precise statement of the parameters defining the class, as

required by Rule 23(c)(1)(B). Shelton, 775 F.3d at 561.

            Here, the class meets the requirements of Rule 23(a).

Moreover, the class is cohesive in that there are no apparent

individualized issues among the class members. See Barnes, 161

F.3d at 143 (providing that a court “must determine whether a

proposed (b)(2) class implicates individual issues”). All of the

class members have the same issues and seek the same relief.

Finally, in that the parties have narrowly defined the classes,

the class parameters are clear and readily discernable. See Baby

Neal, 43 F.3d at 58 (holding that 23(b)(2) is “almost

automatically satisfied in actions primarily seeking injunctive

relief”).

            3.   Whether Notice to the Class Members Was
                 Reasonable

            As described above, the Court previously approved the

notice scheme and it appears that the parties have successfully

followed that procedure. Therefore, the Court concludes that

notice was reasonable. See Harris v. Reeves, 761 F. Supp. 382,




                                   18
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 19 of 27



393 (E.D. Pa. 1991) (“[T]he trial court has broad discretion in

determining the timing and manner” of class notice.).

          Thus, the Court shall certify the settlement classes

for this Consent Decree.

     B.   Whether the Proposed Settlement Is Fair

          After class certification, the court must approve the

settlement of a class action and determine whether the proposed

settlement is “fair, adequate, and reasonable,” as required by

Rule 23(e)(2). In Re Prudential, 148 F.3d at 316-17. Where the

parties simultaneously seek certification and settlement

approval, the Third Circuit requires “‘courts to be even more

scrupulous than usual’ when they examine the fairness of the

proposed settlement.” Id. at 317 (quoting In re Gen. Motors

Corp., 55 F.3d at 805). This heightened standard is designed to

ensure that class counsel has demonstrated sustained advocacy

throughout the course of the proceedings and has protected the

interests of all class members. Id. Ultimately, “[t]he decision

of whether to approve a proposed settlement of a class action is

left to the sound discretion of the district court.” Girsh, 521

F.2d at 156. There is a presumption of fairness for a settlement

negotiated at arm’s length by experienced advocates following

sufficient discovery whenever the settlement has not drawn

meaningful objections from class members. In re Cendant Corp.




                                   19
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 20 of 27



Litig., 264 F.3d 201, 232 n.18 (3d Cir. 2001). In that this is

the posture of the case, the presumption applies. 5

            Rule 23(e)(2) sets forth the factors a court must

consider in determining the fairness of a class action

settlement. Specifically whether: (A) the class representatives

and class counsel have adequately represented the class; (B) the

proposal was negotiated at arm’s length; (C) the relief provided

for the class is adequate, taking into account: (i) the costs,

risks, and delay of trial and appeal; (ii) the effectiveness of

any proposed method of distributing relief to the class,

including the method of processing class-member claims; (iii)

the terms of any proposed award of attorneys’ fees, including

timing of payment; and (iv) any agreement required to be

identified under Rule 23(e)(3); and (D) the proposal treats

class members equitably relative to each other. Fed. R. Civ. P.

23(e)(2).

            These factors are in many respects a codification of

various factors set forth in Girsh, 521 F.2d at 157, which the




5         Arguably, applying this “presumption” in cases where
the parties seek certification and settlement approval
contemporaneously is in tension with the mandate from the Court
of Appeals that courts are to act as fiduciaries to the class,
independently and scrupulously evaluating the terms of the
settlement regardless of the parties’ positions. See, e.g., In
re Cendant Corp., 264 F.3d at 231; In re Prudential, 148 F.3d at
317. In this case, with or without applying the presumption, the
Court finds the settlement to be fair.

                                   20
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 21 of 27



Third Circuit has directed courts to use in establishing the

fairness of a class action settlement. 6 The Third Circuit later

expanded on the Girsh factors in In re Prudential, 148 F.3d 323,

adding additional factors that the court may consider where

appropriate. 7 In re Nat’l Football League Players Concussion Inj.




6         The Girsh factors are: (1) the complexity, expense,
and likely duration of the litigation; (2) the reaction of the
class to the settlement; (3) the stage of the proceedings and
the amount of discovery completed; (4) the risks of establishing
liability; (5) the risks of establishing damages; (6) the risks
of maintaining the class action through trial; (7) the ability
of the defendants to withstand a greater judgment; (8) the range
of reasonableness of the settlement fund in light of the best
possible recovery; and (9) the range of reasonableness of the
settlement fund to a possible recovery in light of all the
attendant risks of litigation. Girsh, 521 F.2d at 157. The
fifth, seventh, eighth, and ninth factors regard monetary
judgments and are inapplicable to this Consent Decree regarding
only injunctive and declaratory relief. See, e.g., Pastrana v.
Lane, No. 08-cv-468, 2012 WL 602141, at *5 (E.D. Pa. Feb. 24,
2012). As a result, the Court will not analyze these four
factors.

7          The Prudential factors are: (1) the maturity of the
underlying substantive issues, as measured by experience in
adjudicating individual actions, the development of scientific
knowledge, the extent of discovery on the merits, and other
factors that bear on the ability to assess the probable outcome
of a trial on the merits of liability and individual damages;
(2) the existence and probable outcome of claims by other
classes and subclasses; (3) the comparison between the results
achieved by the settlement for individual class or subclass
members and the results achieved--or likely to be achieved--for
other claimants; (4) whether class or subclass members are
accorded the right to opt out of the settlement; (5) whether any
provisions for attorneys’ fees are reasonable; and (6) whether
the procedure for processing individual claims under the
settlement is fair and reasonable. In re Prudential, 148 F.3d at
323. For settlements seeking only injunctive relief, as is the
case here, the only applicable Prudential factor not necessarily

                                   21
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 22 of 27



Litig., 821 F.3d 410, 437 (3d Cir. 2016). The Court will address

the relevant Girsh, Prudential, and Rule 23(e)(2) factors below.

          1.    The Girsh Factors

                a.   The Complexity, Expense, and Likely Duration
                     of the Litigation

          The first Girsh factor is “intended to capture ‘the

probable costs, in both time and money, of continued

litigation.’” In re Gen. Motors Corp., 55 F.3d at 812 (quoting

Bryan v. Pittsburgh Plate Glass Co. (PPG Indus., Inc.), 494 F.2d

799, 801 (3d Cir. 1974)). The Court concludes, given the time

and expense already expended on the claims at issue, that if the

litigation continued, the costs, of both time and money, would

be significant. For example, the continued litigation would

entail additional discovery, including depositions, additional

motions on class certification, summary-judgment briefing, and

potentially trial. Given that the settlement provides the

Plaintiffs with the injunctive relief they seek, this additional

expense would appear especially unwarranted. Therefore, this

factor supports approval of the Consent Decree.

                b.   The Reaction of the Class to the Settlement

          In relation to the second Girsh factor, when the

objectors are few and the class members many, there is a strong




covered by the Girsh factors is the reasonableness of attorneys’
fees.

                                   22
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 23 of 27



presumption in favor of approving the settlement. See, e.g., In

re Cendant Corp., 264 F.3d at 235 (“The vast disparity between

the number of potential class members who received notice of the

[s]ettlement and the number of objectors creates a strong

presumption that this factor weighs in favor of the

[s]ettlement.”). Here, while there were more than 34,000 class

members, there were no objections to the terms of this Consent

Decree. 8 Therefore, this factor also weighs in favor of the

Consent Decree.

                  c.   The Stage of the Proceedings and the Amount
                       of Discovery Completed

          The third Girsh factor considers whether the parties’

attorneys have an “adequate appreciation of the merits of the

case before negotiating” the settlement. In re Gen. Motors

Corp., 55 F.3d at 813. Here, counsel have engaged in significant

motion practice and the attendant investigation and research

over the last six years. There is no question that they are well

versed in the merits of the case. Therefore, this factor weighs

in favor of the Consent Decree.

                  d.   The Risks of Establishing Liability

          Here, the Consent Decree provides all of the

injunctive relief sought by the Plaintiffs. Therefore, any risk


8
          The nine timely objections received by the Court
regarded the second consent decree on the monetary claims rather
than this Consent Decree on the injunctive Courtroom Claims.

                                   23
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 24 of 27



at summary judgment or at trial of not succeeding would be too

much and such litigation is clearly outweighed by the settlement

result. The fourth Girsh factor, therefore, weighs in favor of

the Consent Decree.

                e.    The Risks of Maintaining the Class Action
                      Through Trial

          The Court concludes that the sixth Girsh factor is

neutral since there are no particular signs that the certified

classes for this Consent Decree could not be maintained

throughout the suit. See Ripley v. Sunoco, Inc., 287 F.R.D. 300,

313 (E.D. Pa. 2012) (finding that this Girsh factor was neutral

where “there [wa]s no apparent reason why the [c]ourt would

decertify or modify [a] class at any time during the

litigation”).

          The Court concludes that the relevant Girsh factors

favor approving the Consent Decree.

          2.    The Relevant Prudential Factor

                a.    Whether the Provisions for Attorneys’ Fees
                      Are Reasonable

          This is the only relevant Prudential factor. As

discussed in a separate order granting counsel’s unopposed fee

petition, the Court has concluded that the fees are reasonable.

Counsel seek $2,630,000 in attorneys’ fees to be paid separately

from and in addition to the $3 million settlement fund. The

number of hours for which they are seeking compensation, 9,800,

                                   24
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 25 of 27



are reasonable given the complexity and length of this case. 9

Their rates are also reasonable for this geographic area.

Ultimately, Counsel has sought twenty percent less than the

lodestar and have forgone payment for many hours of work. This

factor weighs in favor of the Consent Decree.

          3.    The Rule 23(e)(2) Factors

                a.   Whether the Class Representatives and Class
                     Counsel Have Adequately Represented the
                     Class

          In making this determination, “the focus at this point

is on [counsel’s] actual performance.” Fed. R. Civ. P. 23(e)(2),

advisory committee’s note to 2018 amendment. The Court concludes

that this factor weighs in favor of settlement. In addition to

the points raised above in connection with the adequacy of the

class representatives and class counsel, it is clear that

Plaintiffs’ counsel is well informed and their actual

performance has been laudable.

                b.   Whether the Proposal Was Negotiated at Arm’s
                     Length

          Here, all evidence points to an arm’s length

negotiation, including the involvement of a neutral facilitator.

See supra Fn. 4; Fed. R. Civ. P. 23(e)(2), advisory committee’s


9         Counsel reported to the Court that they will continue
to represent the Plaintiffs and class members in the litigation
after class certification and approval of the Consent Decree,
and during the enforcement aspects of the case, and that they
will not seek additional compensation for that work.

                                   25
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 26 of 27



note to 2018 amendment (“[T]he involvement of a neutral or

court-affiliated mediator or facilitator in those negotiations

may bear on whether they were conducted in a manner that would

protect and further the class interests.”). Therefore, this

factor weighs in favor of the Consent Decree.

                c.   Whether the Relief Provided for the Class
                     Was Adequate

          In connection with this factor, Rule 23(e) lists four

subfactors for the Court to consider:
     (i) the costs, risks, and delay of trial and appeal;
     (ii) the effectiveness of any proposed method of
     distributing relief to the class, including the method
     of processing class-member claims; (iii) the terms of
     any proposed award of attorney’s fees, including timing
     of payment; and (iv) any agreement required to be
     identified under Rule 23(e)(3).” Fed. R. Civ. P.
     23(e)(2)(C).

Fed. R. Civ. P. 23(e).

     The only two factors relevant here, the first and third,

have already been considered above. Specifically, continued

litigation is inferior to the settlement in light of the costs

and risks associated with it, and counsel’s fees are

appropriate. In that the Consent Decree provides the relief that

was requested by the class, the Court concludes that this factor

weighs in favor of the Consent Decree.

                d.   Whether the Proposal Treats Class Members
                     Equitably Relative to Each Other

          This factor “calls attention to a concern that may

apply to some class action settlements--inequitable treatment of

                                   26
     Case 2:14-cv-04687-ER Document 361 Filed 01/27/21 Page 27 of 27



some class members vis-a-vis others.” Fed. R. Civ. P. 23(e)(2),

advisory committee’s note to 2018 amendment. “Matters of concern

could include whether the apportionment of relief among class

members takes appropriate account of differences among their

claims, and whether the scope of the release may affect class

members in different ways that bear on the apportionment of

relief.” Id. Because the injunctive and declaratory relief

affects all class members equally, this factor is not relevant.

          The relevant Girsh, Prudential, and Rule 26(e)(2)

factors indicate that the Consent Decree is fair and reasonable.

Indeed, all but one factor supports approving the settlement,

and that last factor is neutral.


III. CONCLUSION

          In that Rules 23(a) and (b)(2) have been met,

certification of the settlement class is proper. Moreover, the

terms in the Consent Decree appear fair, reasonable, and

adequate. As a result, the Court will grant Plaintiffs’

Uncontested Motion and Memorandum in Support of Preliminary

Approval of Class Certification and Consent Decree on the

Courtroom Claims, certify the settlement class, and approve the

Consent Decree on the Courtroom Claims.

          An appropriate order follows.




                                   27
